Order entered May 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00509-CV

                                BESSIE L. REDDICK, Appellant

                                                 V.

                           CNMK TEXAS PROPERTIES, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-02402

                                             ORDER
       Before the Court is appellant’s motion for leave to proceed in forma pauperis. The record

before us and the trial court’s online docket sheet reflect appellant filed an affidavit of inability

to pay costs on May 14, 2014. The record and online docket sheet further reflect that the

affidavit was not contested within the time frame provided in rule of appellate procedure 20.1(e).

See TEX. R. APP. P. 20.1(e). Accordingly, the affidavit’s allegations are deemed true, and

appellant is allowed to proceed without advancement payment of costs. See id. 20.1(f). Because

the allegations in the affidavit are deemed true, appellant’s motion is unnecessary and is

DENIED as moot. As the clerk’s record has been filed, we ORDER Diane Robert, Official

Court Reporter of the 14th Judicial District Court of Dallas County, to file no later than June 9,

2014, either (1) the reporter’s record or (2) written verification no record exists or was requested.
          We DIRECT the Clerk of the Court to send a copy of this order to all parties and Ms.

Robert.


                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE